Harris Law Practice LLC
6151 Lakeside Drive
Suite 2100
Reno, Nevada 89511
(775) 786 7600

Oo CO ADHD WOW BR WO NO KF

NO bw HO HN ND HN NY NY NYO HR H— | FF HF HF Se S| Ee
oo tN ON NW BP WD NY KF CO OO ON HAH BR WY YP KF CO

 

 

Case 19-50102-gs Doc539 Entered 04/09/19 12:39:25 Page 1of9

STEPHEN R. HARRIS, ESQ.

Nevada Bar No. 001463

HARRIS LAW PRACTICE LLC

6151 Lakeside Drive, Suite 2100

Reno, NV 89511

Telephone: (775) 786-7600

Facsimile: (775) 786-7764

E-Mail: steve@harrislawreno.com

Proposed Attorneys for W. Donald Gieseke, Trustee

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF NEVADA

ROR RK OK

IN RE: Lead Case No.: BK-19-50102-btb
(Chapter 7)
DOUBLE JUMP, INC.

Jointly Administered with:
J AFFECTS THIS DEBTOR

 

 

 

 

 

 

 

 

 

 

19-50103-btb | Dora Dog Properties, LLC
AFFECTS DORA DOG 19-50104-btb | Dog Blue Properties, LLC
PROPERTIES, LLC 19-50105-btb | Brandy Boy Properties, LLC
19-50106-btb__| 475 Channel Road, LLC
AFFECTS DOG BLUE PROPERTIES, 19-50108-btb _| Park Road, LLC
LLC 19-50109-btb | 140 Mason Circle, LLC
19-50130-btb | DC Solar Solutions, Inc.
AFFECTS BRANDY BOY 19-50131-btb | DC Solar Distribution, Inc.
PROPERTIES, LLC 19-50135-btb | DC Solar Freedom, Inc.

 

 

 

—X] AFFECTS 475 CHANNEL ROAD, LLC
MOTION FOR ORDER AUTHORIZING

AFFECTS PARK ROAD, LLC TRUSTEE TO OPERATE BUSINESSES
BY RENTING REAL PROPERTIES AND

(X] AFFECTS 140 MASON CIRCLE, LLC PAY ONGOING ADMINISTRATIVE
EXPENSES RELATED THERETO

[] AFFECTS DC SOLAR SOLUTIONS, PURSUANT TO 11 U.S.C. §§363(b)(1), 721
INC. AND 503(b)

[] AFFECTS DC SOLAR DISTRIBUTION,
INC. Hearing Date: OST Pending

Hearing Time:
[| AFFECTS DC SOLAR FREEDOM, INC. Est. Time:

Set By:
| ] AFFECTS ALL DEBTORS.

 

 
Harris Law Practice LLC
6151 Lakeside Drive
Suite 2100
Reno, Nevada 89511
(775) 786 7600

So Oo ND DH On FB W NH

BO NO NO NO NH NY NY NO HF | | KF HF EF Fe OE S|
SI DH Nn BB WO NO KFK§ TD OBO WB NT DB vn FP WY NY KK CO

28

 

 

Case 19-50102-gs Doc539 Entered 04/09/19 12:39:25 Page 2 of 9

W. Donald Gieseke, Trustee for the Chapter 7 bankrupt estates of six (6) of the ten (10)
Jointly Administered Debtors, specifically, DORA DOG PROPERTIES, LLC; DOG BLUE
PROPERTIES, LLC; BRANDY BOY PROPERTIES, LLC; 475 CHANNEL ROAD, LLC;
PARK ROAD, LLC; and 140 MASON CIRCLE, LLC, by and through his proposed counsel
STEPHEN R. HARRIS, ESQ. of HARRIS LAW PRACTICE LLC, requests entry of an order
allowing Trustee to operate businesses by renting real properties and pay ongoing necessary
administrative expenses related thereto incurred in the administration of the jointly administered
estates as detailed herein (“Motion”). This request is made pursuant to 11 U.S.C. §§363(b)(1),
721 and 503(b).

1 BACKGROUND

1. Debtor DORA DOG PROPERTIES, LLC; Debtor DOG BLUE PROPERTIES,
LLC; Debtor BRANDY BOY PROPERTIES, LLC; Debtor 475 CHANNEL ROAD, LLC;
Debtor PARK ROAD, LLC; and Debtor 140 MASON CIRCLE, LLC, each filed a Chapter 11
Petition on January 30, 2019 ("Petition Date"). On February 12, 2019, this Court entered its Order
jointly administering the ten (10) related Chapter 11 cases, designating Double Jump, Inc. as the
lead case. On March 22, 2019, this Court entered its Order converting the cases to Chapter 7
proceedings, and on March 22, 2019, W. Donald Gieseke was duly appointed as the Chapter 7
interim trustee ("Trustee") for six (6) of the ten (10) jointly administered cases (Case Nos. 19-
50103; 19-50104; 19-50105; 19-50106; 19-50108; and 19-50109); collectively the “Real Estate
Debtors”).

2. The Trustee is informed and believes that the Real Estate Debtors own
approximately forty-one (41) real properties located in various states and countries, including
Mexico, which detailed list of properties owned by each Real Estate Debtor is attached hereto as
Exhibit “A” (“Real Properties”). Some of the subject Real Properties listed on the attached
Exhibit “A” are subject to pending forfeiture action filed in U.S. District Court (United States v.
Real Property Located at 725 Main Street, etc., et al., 2:19-cv-247-JAM-DB (E.D. Cal.)) (herein

“Forfeiture Action’’), and the Trustee does not seek authorization to operate/rent and/or sell those

 
Co Oo SI NH Hn FBP WHO NH

NY bo NYO DN ND ND NY NO KK FF KF KF KF FO RF RP OPP
I HD DA FB WO NY K|§ DOD O CB IT DB nH FP WOW NO KF OC

28

Harris Law Practice LLC
6151 Lakeside Drive
Suite 2100
Reno, Nevada 89511
(775) 786 7600

 

 

Case 19-50102-gs Doc 539 Entered 04/09/19 12:39:25 Page 3of9

properties until the forfeiture action is resolved or by mutual agreement of the parties.

3. The Trustee requests authorization from this Court to operate the Real Properties
as a “business” pursuant to 11 U.S.C. §363(b) and §721 until the Real Properties are sold, or
otherwise disposed of. 11 U.S.C. §363(b)(1) states as follows:

The trustee, after notice and a hearing, may use, sell, or lease, other than in

the ordinary course of business, property of the estate, except that if the debtor in

connection with offering a product or a service discloses to an individual a policy

prohibiting the transfer of personally identifiable information about individuals to
persons that are not affiliated with the debtor and if such policy is in effect on the

date of commencement of the case, then the trustee may not sell or lease personally

identifiable information to any person unless —

(A) Such sale or such lease is consistent with such policy; or
(B) After appointment of a consumer privacy ombudsman in accordance
with section 332 and after notice and a hearing, the court approves such

sale or such lease -

11 U.S.C. §363(b)(1). The exceptions identified in §363(b)(1) which would prevent the Trustee
from leasing the Real Properties are not applicable in this case. Additionally, 11 U.SC. §721
states as follows:

The court may authorize the trustee to operate the business of the debtor for a

limited period, if such operation is in the best interest of the estate and consistent

with the orderly liquidation of the estate.
11 U.S.C. §721. The continued operation of a bankrupt estate’s business is a matter within the
sound discretion of the court. California State Board of Equalization v. Goggin, 191 F.2d 726
(9" Cir. 1951), citing R.J. Reynolds Tobacco Co. v. A.B. Jones, Inc., 54 F.2d 329 (8" Cir. 1931).
The trustee is not empowered merely by virtue of his appointment to conduct the business of the
bankrupt. Id, citing In re Richter, 40 F. Supp. 758 (D.N.Y. 1941).

4. The Trustee has not completed his review of the status of these Real Properties but

 
oO Oo NN DH NH BP W NO —

NO NO NO NO NH ND ND NO | HF KF FF FOO RPO ES le
a NWN A BP W NY | DBD OD ss HDB A FP WO NY KF OS

28

Harris Law Practice LLC

6151 Lakeside Drive
Suite 2100
Reno, Nevada 89511
(775) 786 7600

 

 

Case 19-50102-gs Doc 539 Entered 04/09/19 12:39:25 Page 4of9

seeks approval to operate/rent any or all of the Real Properties as he deems appropriate using his
best business judgment, and that renting the subject Real Properties until such time as they can
be sold is in the best interests of these estates, as it will generate rental income for the benefit of
the estates. Pursuant to 11 U.S.C. §704(a), the Trustee is charged with a duty to “collect and
reduce to money the property of the estate for which such trustee serves, and close such estate as
expeditiously as is compatible with the best interests of the parties in interest.” In the instant
cases, the Trustee believes that renting some or all of the Real Properties before they can be sold
will result in additional proceeds for the estates. If the Trustee rents the Real Properties for a
period of time, he can collect rental revenues to offset ongoing expenses required to maintain and
preserve the Real Properties, and can most likely sell the Real Properties for a better profit at a
later date in light of increasing real estate values nationwide. Moreover, because these Chapter 7
cases have other litigation pending and cannot be closed anyway until the litigation is resolved,
renting the Real Properties will not cause the cases to remain open any longer than necessary.
Additionally, the Trustee will file periodic reports and summaries of the operations of the
businesses, including any receipts and disbursements pursuant to 11 U.S.C. §704(a)(8).

5. Lastly, the Trustee requests that the Court authorize payment of fees, repairs,
maintenance and ongoing expenses related to the operation and/or sale of the Real Properties, as
well as allowing the Trustee to expend monies of the estates consistent with the duties and
responsibilities of the Trustee, including but not limited to, securing and insuring properties,
accessing and securing hardcopy and electronic records, use of non-professionals to protect
properties and those necessary administrative expenses including fees, repairs, maintenance and
ongoing expenses related to the Real Properties, as allowed 11 U.S.C. §503(b) administrative
expenses, paid regularly in the ordinary course of business not to exceed $50,000.00, without
need for further approval by the Court. Trustee is requesting Court approval of the administrative
expenses to comply as may be necessary by In re Cloobeck, 788 F.3d 1243 (9" Cir. 2015) after
notice and hearing. The Trustee has approximately $295,000.00 on deposit with bank accounts
that are mandated and directed by the Office of the United States Trustee.

WHEREFORE, Trustee respectfully requests that this Court enter its order: (1) to

 
Harris Law Practice LLC
6151 Lakeside Drive
Suite 2100
Reno, Nevada 89511
(775) 786 7600

Co Oo SS DH OH HR WO NHN

NO NO NO NH NHN LO HN HN NO KK KF KF FF FF FPF Kr KF KE he
eo ~~ KN A BR WSO NY KF CO CO OH DN OA OP OYUN ULE CUO

 

Case 19-50102-gs Doc 539 Entered 04/09/19 12:39:25 Page 5of9

authorize the Trustee to lease/rent/operate any or all of the Real Properties attached hereto as
Exhibit “A” that are not part of the Forfeiture Action, pursuant to 11 U.S.C. §363(b) and §721,
as he deems appropriate and necessary and to pay all expenses related thereto as administrative
expenses pursuant to 11 U.S.C. §503(b); and for such other and further relief as the Court deems

just under the circumstances.

Respectfully submitted this 9 day of April, 2019.

STEPHEN R. HARRIS, ESQ.
HARRIS LAW PRACTICE LLC

/s/ Stephen R. Harris

 

Proposed Attorneys for W. Donald Gieseke,
Trustee

 

 
oO Oo ND OH BP WY NY

po NO HO HO HD NY HN NYO HR Se Re RP Re RS Se
I Nn Wn BP W NHN K§ OS OBO DB A HD A BP W NYO YK OS

28

Harris Law Practice LLC

6151 Lakeside Drive
Suite 2100
Reno, Nevada 89511
(775) 786 7600

 

 

Case 19-50102-gs Doc539 Entered 04/09/19 12:39:25 Page 6of9

VERIFICATION

I, W. DONALD GIESEKE, the Chapter 7 interim Trustee named in the foregoing
MOTION FOR ORDER AUTHORIZING TRUSTEE TO OPERATE BUSINESSES BY
RENTING REAL PROPERTIES AND PAY ONGOING ADMINISTRATIVE EXPENSES
RELATED THERETO PURSUANT TO 11 U.S.C. §§363(b)(1), 721 AND 503(b) hereby swear
that the statements therein contained are true according to the best of my knowledge, information,

and belief.

/s/ W. Donald Gieseke

 

W. DONALD GIESEKE
Chapter 7 Trustee

 
Case 19-50102-gs Doc 539 Entered 04/09/19 12:39:25 Page 7 of9

EXHIBIT “A”

EXHIBIT “A”
 

Case 19-50102-gs Doc539 Entered 04/09/19 12:39:25 Page 8 of 9

 

 

 

In Fed In IDI
Entity |Complaint| Doc's Address

 

 

Dora Dog, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Yes Yes 820 Shell Avenue, Martinez, California 94553;

Yes 725 Main Street, Martinez, California 94553; retail store

Yes Yes 31 Morello Heights Drive, Martinez, California 94553;

Yes Yes 28 Millthwait Drive, Martinez, California 94553;

Yes Yes _-|1208 Roseann Drive, Martinez, California 94533;

Yes 202 Valley View Place, El Sobrante, California, 94803;

Yes Yes 207 Valley View Place, El Sobrante, California, 94803;

Yes Yes 208 Valley View Place, El Sobrante, California, 94803;

Yes Yes 214 Valley View Place, El Sobrante, California, 94803;

Yes Yes 30 Pebble Dunes Court, Las Vegas, Nevada 89141;

Yes Yes 3143 Old Tunnel Road, Lafayette, California 94549
Yes 180 Midhill Rd., Martinez, CA 94553 commercial
Yes 2375 Yale Street, Martinez, CA 94553 (1)

 

Yes 838 Marie Ave., Martinez, CA 94553.

 

 

Dog Blue Properties, LLC

 

 

 

 

 

 

 

 

 

 

Yes Yes 1108 Juniper Avenue, South Lake Tahoe, California 96150;

Yes Yes 40 Iris Lane, Walnut Creek, California 94595;

Yes Yes 4800 Blum Road, Apt 3, Martinez, California 94553;

Yes Yes 4810 Blum Road, Apt 5, Martinez, California 94553;

Yes Yes 811 Brown Street, Martinez, California 94553;

Yes 2375 Yale Street, Martinez, California 94553; (1)
Yes Yes 250 Arana Drive, Martinez, California 94553

 

Yes 1035 Marie Ave., Martinez CA 94553

 

Yes 1062 Mohr Lane, #C, Concord, CA 94518

 

Yes 1308 Villa Estancia, Cabo San Lucas, Mexico

 

Yes 2505 Villa La Estancia, Cabo San Lucas, Mexico

 

 

 

 

 

 

 

Yes 1709 Villa Estancia, Cabo San Lucas, Mexico

 

 
140 Mason Ci

Park LLC

75 Channel

Yes
Yes
Yes
Yes
Yes

LLC
Yes

Yes

Case 19-50102-gs

1605 Villa
2606 Villa
2706 Villa La
2801 Villa La
2805 Villa
3209 Villa
3409 Villa

3779 Overlook

4101 Lake Tahoe B
4101 Lake Tahoe B
7373 E. Clubhouse

1619 Greenside

140 Mason Circle

4901 Park

475 E. Channel

Doc 539 Entered 04/09/19 12:39:25 Page 9of9

Cabo San Mexico
Cabo San Mexico
Cabo San Mexico
Cabo San Mexico
Cabo San Mexico
Cabo San Mexico
Cabo San Mexico

South Lake Tahoe, California 96150;
South Lake Tahoe, CA 96150, Unit 217;
South Lake T CA 96150, Unit 225;

#14, Scottsdale, Arizona 85266;
Round Texas 78665.

CA 94520

Benicia, CA 94510

 

Benicia, CA 94510
